                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT COOPER, et al.,                               Case No. 18-cv-06395-SK
                                   8                     Plaintiffs,
                                                                                              CONDITIONAL DISMISSAL
                                   9              v.

                                  10     MASERATI NORTH AMERICA, INC.,                        Regarding Docket No. 21
                                  11                     Defendant.

                                  12           Plaintiffs filed a notice of settlement in which they advised the Court that the above
Northern District of California
 United States District Court




                                  13   captioned matter has settled and that, as part of the settlement, the parties anticipate filing a
                                  14   stipulation of dismissal within ninety days. In light of the settlement, the Court HEREBY
                                  15   ORDERS that this action is DISMISSED without prejudice; provided, however that if any party
                                  16   hereto shall certify to this Court within one hundred and twenty days, with proof of service, that
                                  17   the agreed consideration for settlement has not been delivered over, the foregoing order shall stand
                                  18   vacated and this case shall be restored to the calendar and set for trial. If no certification is filed,
                                  19   after passage of one hundred and twenty days, the dismissal shall be with prejudice.
                                  20           IT IS SO ORDERED.
                                  21   Dated: June 17, 2019
                                  22                                                      ______________________________________
                                                                                          SALLIE KIM
                                  23                                                      United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
